Citation Nr: 1701127	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  08-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in July 2016.   The transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that the Veteran has been diagnosed with other psychiatric disorders, including major depressive disorder.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

In this decision, the Board will bifurcate the acquired psychiatric disorder issues. The Board will address the merits of the claim for PTSD, and remand the claim for an acquired psychiatric disorder, other than PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is attributable to fear of hostile military or terrorist activity experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed PTSD as a result of his experiences while stationed in Vietnam.  He reports a number of in-service stressors.  These stressors include: (1) being jumped by five soldiers who tied him to a chair with an electric cord and placed a .45 to his head; (2) spending his first night in Vietnam in a bunker without weapons or equipment while there was a large fire fight and; (3) being petrified all of the time; fear of not knowing which would be his last day on Earth.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).

During the course of the appeal, the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093  (Aug. 4, 2014) (effective Aug. 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV. Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  Therefore, the amended regulation would not apply to cases that had been certified to or were pending before the Board as of August 4, 2014.  As the Veteran's claim was certified to the Board in July 2008, the amended regulation does not apply. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Id.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  

Here, the evidence of record includes a February 1972 separation examination report that indicates that the Veteran was psychiatrically "normal" upon his separation from service and a VA opinion that indicates that the Veteran did not have symptoms of PTSD in August 2003.  However, the evidence of record also includes an October 2011 VA opinion that indicates that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The Board finds the October 2011 examination highly probative because it was offered based on review of the entire claims file and was provided with supporting rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  Significantly, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  As such, the Board finds that the criterion of  current diagnosis of PTSD is met.    

The Board next finds that the stressors claimed by the Veteran are related to the Veteran's fear of hostile military or terrorist activity.  As stated prior, the Veteran reported spending his first night in Vietnam in a bunker without weapons or equipment while there was a large fire fight, and that he felt petrified all of the time not knowing which would be his last day on Earth.  A VA examiner confirmed that several of the Veteran's claimed stressors were related to a fear of hostile military or terrorist activity.  See October 2011 VA Exam.  

The VA examiner's opinion also indicates that the Veteran's stressors, specifically being "petrified all of the time", "not knowing what would be his last day on Earth" and "spending his first night in Vietnam in a bunker without weapons or equipment while there was a large fire fight", met criterion A (adequate to support diagnosis of PTSD), and the stressors contributed to the Veteran's PTSD diagnosis.  Further, the Veteran's stressors are consistent with the places, types, and circumstances of his service.  The Veteran's DD Form 214 confirms that the Veteran served in Vietnam from August 1969 to February 1972. 

The Board notes that the evidence of record also includes a VA examiner opinion finding that the Veteran's symptoms are less likely as not caused by or a result of the Veteran's fear of hostile military or terrorist activity.  The rationale associated with that opinion stated that several of the Veteran's claimed stressors were related to a fear of hostile military or terrorist activity, but the majority of the Veteran's claimed stressors did not meet criteria A.  Id.  The examiner's rationale further stated that the Veteran's symptoms associated with depression/mood swings are "somewhat more significant than the Veteran's symptoms secondary to PTSD."  Id.  Significantly, however, 38 C.F.R. § 3.304 (f)(3) does not require that the majority of the Veteran's claimed stressors meet criterion A, nor does it require a balancing of the significance of the symptoms of one diagnosed psychiatric disorder in relation to other diagnosed psychiatric disorders.
 
In light of the positive and negative evidence of record, specifically the October 2011 VA opinion which indicates that the Veteran's stressors met criteria A and contributed to his diagnosed PTSD, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD is related to service.  Accordingly, resolving all doubt in his favor, service connection for PTSD is warranted.            38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2015).


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for bilateral hearing loss.

The Board notes that although the Veteran's claim for PTSD has been granted, the record reflects the diagnosis of other psychiatric disorders, including major depressive disorder, during the pendency of the claim.  An additional VA examination is needed to determine if any diagnosed psychiatric disorders other than PTSD were incurred in or are otherwise related to service.  

Turning to the claim regarding bilateral hearing loss, the Veteran testified during his July 2016 Board hearing that his hearing loss has gotten worse since his 2008 VA audiological exam.  See July 2016 Hearing Transcript.  In light of that assertion, the Veteran should be afforded a contemporaneous VA audiological examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2.  After completing the development requested above, schedule the Veteran for a VA psychiatric examination to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include major depressive disorder.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Please identify all current psychiatric disorders.
   
   (b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or greater) that the identified psychiatric disorder had its onset during active service or within one year of the Veteran's separation from active service in February 1972, or otherwise related to service?
   
   (c) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including major depressive disorder.
   
   (d) In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider lay and medical evidence dated both prior to and since the filing of the September 2007 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into consideration in formulating the requested opinions.  

3. Schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the Veteran's bilateral hearing loss, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure while driving a military truck; or that it manifested within a year of separation from service.
   
All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. Krembs
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


